         Case 1:20-mc-00009-JLS Document 6 Filed 09/02/20 Page 1 of 5




IN TIM MATTEN OF

YARIOUS ELECTROMC DEVICES                                        19-CBP-000500
AND ITEMS                                                        r9-cBP-000501


                  LETTLEMENT AND FO_RFEITURE AGREEMENT


       IT IS HEREBY STIPULATED and agreed upon                benveen and among the United

States of America by its attorney, James P. Kennedy, Jr., United States Attorney for the

Western Distria of New York, Kevin D. Robinson, Assistant United States Attorney, of

counsel, and Dominic Saraceno, Esq., attorney for Alexander Pollina, that this action be

settled on the following terrns and conditions:




       1.     One September 18,2019, the following items were seized pursuant to              a


 federal search and seizure warrant at the residence of 155 Orchard Dr., Buffalo,   NY   L4223:

                  a.    One silver Apple iPhone bearing   IMEI number 35330107092374;

                  b.    One Apple iPhone 8 plus bearing   IMEI number 35301209416608;

                  c.    One (1) Acer Tablet, S/N 4130005:17;

                  d.    One (1) Toshiba Laptop,     S/N X64209MQ;

                  r.    One (1) Acer Laptop, S/N 84215072520;

                   f.   One (1) Mac Book Pro, S/N CIMSGAKLDTY3;

                   g.   Four (4) APPIe lpods;

                   h.   Four (4) SD Cards with one adaptor;

                   i.   One   (l) USB Drive;

                 "
                   j.   Two (2) SonY Mini Discs; and

                   k.   Five (5) Digital Cameras.
         Case 1:20-mc-00009-JLS Document 6 Filed 09/02/20 Page 2 of 5
                                                                 \-,



        2.       On November 25, 2A19, Alexander Pollina filed a claim to the following

ltems

                    a.   One silver Apple iPhone bearing   IMEI number 35330107092374;

                    b.   One Apple iPhone 8 plus bearing   IMEI number 35301209416608;

                    c.   One (1) Mac Book Pro, S/N CIMSGAKLDTY3; and


             ,    l_C. Four (4) Apple IPods.
/)
(

        3.       On December 16, 2019, the government and Alexander Pollina entered into a

plea agreement, whereby the claimant agreed that the fotlowing items would be criminally

forfeited:

                    a.   One silver Apple iPhone bearing   IMEI number 35330107092374; and

                    b.   One Apple iPhone 8 plus bearing   IMEI number 353012A9416608



        4.       Prior to the government filing a Yerified Complaint for Forfeiture against

Various Electronic Devices and Items, hereinafter referred to as "defendant properry", all

parties in this matter came to an agfeernent as to the defendant property.




        5.       Alexander Pollina is the only claimant to the defendant property        in the

captioned matter and hereby waives any further notice and publication in this action. He

further acknowledges he fi.led a claim with the United States Customs and Border

Protecrion to initiate judicial forfeirure proceedings and now hereby withdraws that claim

and agrees to forfeirure as stipulated below.
                            Case 1:20-mc-00009-JLS Document 6 Filed 09/02/20 Page 3 of 5
                                                                                   \-.



                        6.      Alexander Pollina hereby acknowledges that, but for this agreement, the

         defendant property would have been the subject of a continued civil judicial forfeiture action

         by the United States pursuant to Title 18, United States Code, Seoion 2253(aX1) and (aX3)

         and that the within settlement agleement is a compromise to the continuation of any and all

         further civil forfeiture proceedings.



                        7       The parties consent to the following settlement:

               r-                a.       Claimants agrees to one of the four IPods being criminally forfeited as
                                 evidence of child pomogaphy was found;


                                    b. ' The remaining defendant property will be rerurned to
                                  \.Alexander    Pollina as no evidence of child pomogaphy was
                             i\'"
         f\         "               found. Those items include, the remaining three (3) IPods and
                                    the One (1) Mac Book Pro, S/N CIMSGAKLDTY3. Claimant
                                    will also agree to withdraw his claim to the items; and

                                 c.   . The remaining items will also be rerurned to Alexander
                    \            Pollina as no evidence of child pomo$aphy was found and no
         !^A                     claim to those items was frled. Those items are: One (1) Acer
.t   t
     n
                                 Laptop,S/N84215}72520;Four(4)SDCardswithone
                                 aaiptor; One (1) USB Drive; Two (2) Sony Mini Discs; and
                                 Five (5) Digital Cameras



                        8.       Alexander Po11ina, knowingly, intelligently and voluntarily waives his riglrt to

          a uial on the forfeiture of the above-referenced items designated for forfeiture. He
          knowingly and voluntarily waives all constitutional, legal and equitable defenses to the

          forfeirure of the defendant property referenced above               in any     proceeding, including any

          jeopardy defense or claim of double jeopardy, whether constitutional or statutory, as to this

          civil proceeding. Alexander Pollina further agrees to waive aay claim or defense under the

          Eighth Amendment ro the United States Constitution, including any claim of excessive fine
          Case 1:20-mc-00009-JLS Document 6 Filed 09/02/20 Page 4 of 5
                                                                  \-



regarding the forfeirure by the United States and further waives any rights he may have to

petition the United States conceming this forfeiture.



        g.     Alexander Pollina agrees to release and hold harmless the United States

Customs and Border Protection, the Department of Homeland Securiry and all agencies,

departments, servants, employees and contractors        of the United States of America, and

State   of New York from any and all civrl liability arising from seizure of the captioned

defendant propeily.


         10.    Ir is further agreed and stipulated that none of the parties shall be liable to the

other for attorney fees, costs, and expenses, interest, or any other relief not specifically

provided for in this agreement. Claimant further waives any rights provided to them under

Title 18, United    States Code, Section 983, and Title 28, United States Code, Section

2465OXl). It is also agreed and stipulated by all parties that the United States of America

had probable cause to institute this action pursuant to Title 18, United States Code, Section

2253(aXl) and (aX3).
          Case 1:20-mc-00009-JLS Document 6 Filed 09/02/20 Page 5 of 5
                                                         \-




                                  krS     7\
         DATED: Buffalo, New York ,)dli
                                          -,2020
                                                    JAMES P. KENNEDY, JR.
                                                    United States Attorney


                                                                              (
Dated:                                         BY
                                                             D
                                                    Assistant United States Auomey
                                                    United States Attorney's Office
                                                    Western District of New York
                                                    138 Delaware Avenue
                                                    Buffa1o, New York 14202
                                                    716-843-5700 -Phone
                                                    kevin.robinson@usdoj. eov




               2
Dated:
                                                    DOMINIC SARACENO, ESQ.
                                                    534 Delaware Avenue
                                                    Buffalo, New York 14202
                                                    716-626-7007
                                                    saracenolaw@gmail.com
                                                    Attomey for




               J   l')                                                    ( tlt .lot   ^ "/
Dated:
                                                    Alexaader Pollina
                                                    Claimant
                                                                           C lc   i;.,t
